



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Perdomopena, 2012
    ONCA 627

DATE: 20120920

DOCKET: C54835

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Berlin Perdomopena

Respondent

Christopher Webb, for the appellant

Howard L. Krongold, for the respondent

Heard: September 19, 2012

On appeal from the sentence imposed by Justice L.
    Maisonneuve of the Ontario Court of Justice dated December 7, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The Crown appeals the 19 months sentence imposed on the respondent,
    principally on the ground that the sentence is not proportional to the gravity
    of the harm, and therefore is demonstrably unfit.

[2]

We do not agree with the Crowns position. The trial judge gave careful
    and thoughtful reasons for the sentence she imposed. She considered all of the
    relevant aggravating and mitigating factors. We accept that the ultimate
    sentence may be considered lenient, but we are not persuaded that it amounts to
    a marked departure from an acceptable range.

[3]

Accordingly, although leave to appeal sentence is granted, the appeal is
    dismissed.


